DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al., US 2011/0315344 A1 in view of Tuma et al., US 2009/0269521 A1 and further in view of Minor, US 2008/0314073 A1 for the reasons of record in the previous office action.

Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive. Applicant’s arguments are taken from the declaration of Mr. Tyler Matthews, so the examiner has responded only to the declaration, for brevity. Much of Mr. Matthews’ declaration is taken from the printed literature, which is presumed to be known by the person of ordinary skill in the electronics cooling art. Regarding data, applicant has presented a not-quite-apples-to-apples comparison of a single cis olefin containing perfluorinated groups with a single, structurally similar, trans olefin. The claimed trans compound clearly performs better than does the cis compound, but applicant has relied on this as a basis for claiming the use in electronic cooling of any consists of the exemplified fluoro compounds. Applicant’s data are simply not commensurate in scope with such broad claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761